Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 11/12/2021.
Priority
This application, Pub. No. US 2021/0302418 A1, published 09/30/2021, is a § 371 National Stage of International Patent Application No. PCT/EP2017/078777, filed 11/09/2016, Pub. No. WO 2018/087236, published 05/17/2018, which claims foreign priority to DE 10 2016 121455.8, filed 11/09/2016. 
Status of Claims
Claims 33-49 are currently pending.  Claims 1-15 have been cancelled, and Claims 16-32 have been added, as set forth in Applicant’s Preliminary amendment filed 05/08/2019.  Claims 16-32 have been subject to restriction/election requirement mailed 09/17/2021.  Claims 16-32 have been cancelled, and Claims 33-49 have been added, as set forth in Applicant’s amendment filed 11/12/2021.  Claims 34-36, 41 and 43 are withdrawn from further consideration.  Claims 33, 37-40, 42 and 44-49 are examined.
Election/Restriction
Applicant's election of Group II, Claim 32, drawn to a kit, now Claims 33-49, and the species:
(a)	virus as a virus particle;
(b)	glass as a substrate material;
(c)	carboxymethyl dextran as a hydrophilic layer;
(d)	3-aminopropyltriethoxysilane (APTES) as a functionalization reagent;
(e)	an antibody as a capture molecule; and
(f)	an antibody as a probe, 
in the reply filed on 11/12/2021 is acknowledged.  
Applicant identified Claims 32, 37-40, 42 and 44-49 as reading on the elected species.  The Examiner respectfully disagrees and believes that Claims 33, 37-40, 42 and 44-49 encompass the elected species.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction/election requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Claims 34-36, 41 and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 11/12/2021.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/23/2020 and 11/12/2021 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements are being considered by the Examiner.
Claim Construction
The claims, as recited in independent Claim 33, are drawn to:

    PNG
    media_image1.png
    357
    1070
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    412
    1042
    media_image2.png
    Greyscale



The terms "virus particles" in Claim 33 and the elected species (a) “virus” are interpreted in the light of the definition on page 7 of the specification filed 05/08/2019: 

    PNG
    media_image3.png
    340
    932
    media_image3.png
    Greyscale

Emphasis added.


According to this definition, the terms "virus particles" and “virus” are used interchangeably.  The term "virus particles containing at least one binding site for capture molecules and at least one binding site for probes" therefore encompasses intact viruses and bacteriophages, and their portions, including, for example, a virus protein which comprises a binding site for a capture molecule and for a probe.
In Claim 33, recitation “the kit comprises one or more of a substrate, optionally with hydrophilic surface, capture molecules, probes, substrate with capture molecules, solutions, and buffers” is construed as “a kit comprising a substrate” suitable for carrying out a method for quantitatively and/or qualitatively determining virus particles containing at least one binding site for capture molecules and at least one binding site for probes.  Accordingly, any of commercially available microtiter plates disclosed in Examples 1, 3 and 5 of the instant application anticipates the subject matter of Claim 33, because recitation “optionally with hydrophilic surface, capture molecules, probes, substrate with capture molecules, solutions, and buffers” does not limit the scope of a claim under the broadest reasonable claim interpretation.  See MPEP § 2103:
“The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. See MPEP § 2111.01 for more information on the plain meaning of claim language. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”  Emphasis added.


Statements in the preamble reciting “wherein the method comprises” is not considered a limitation but it is a mere statement of intended use because the body of a claim fully and intrinsically sets forth all of the limitations of the claimed kit.  MPEP § 2111.02:
“The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).”

“During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein.  See also MPEP § 2112 - MPEP § 2112.02.”  Emphasis added.


Claim Objections
Claim 40 is objected to because of the following informalities: improper Markush language in recitation “the hydrophilic layer is selected from PEG, poly-lysine, dextran, derivatives thereof.”  It is noted that claim is not indefinite because it is clear what Applicant intends to include in a Markush grouping.  However, Applicant is reminded that, according to MPEP 2173.05(h) Alternative Limitations, when materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively.  For example, if "wherein R is a material selected from the group consisting of A, B, C and D" is a proper limitation, then "wherein R is A, B, C or D" shall also be considered proper.  Appropriate correction is required.
Claim 42 is recommended to amend to read as follows:
42.	The kit of claim 40, wherein the dextran derivative is carboxymethyldextran.
Claim 45 is recommended to amend by placing the acronym APTES in parentheses after the spelled-out term 3-aminopropyltriethoxysilane.
Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that 
form the basis for the rejections under this section made in this Office action. 
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 33, 37-40, 42 and 44-49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
With regard to the term "optionally" in Claim 33, it is not clear which alternatives are covered by the claim because the list of potential alternatives can vary and ambiguity arises as to components of the claimed kit.  See MPEP §2173.05(h).  Claims 37-40, 42 and 44-49 are rejected as being dependent upon Claim 33 and fail to cure the indefiniteness of Claim 33.
With regard to Claim 44, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In the present instance, Claim 44 recites the broad recitation “reactive groups” and the claim also recites “amino groups,” which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 33 is rejected under 35 U.S.C. 102(a)(1) as anticipated by commercially available microtiter plates disclosed in Examples 1, 3 and 5 of the instant application, because recitation “optionally with hydrophilic surface, capture molecules, probes, substrate with capture molecules, solutions, and buffers” does not limit the scope of a claim under the broadest reasonable claim interpretation.  

Claims 33, 47 and 48 are rejected under 35 U.S.C. 102(a)(1) as anticipated by PROGEN “Enzyme Immunoassay for the Quantitative Determination of Purified M13 
Bacteriophage Particles,” 08/18/2015.
PROGEN teaches: 

    PNG
    media_image4.png
    474
    563
    media_image4.png
    Greyscale
     
    PNG
    media_image5.png
    332
    574
    media_image5.png
    Greyscale



Therefore, each and every element of the claims is met by the PROGEN reference.


Claims 33, 37 and 46-48 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Nakaya et al., U.S. 2012/0028246, published 05/06/2010 (IDS submitted 09/23/2020).
Nakaya et al., throughout the publication and, for example, in Abstract and paragraph [0059], teach an immunoassay kit and an immunoassay method for detecting highly pathogenic avian influenza virus subtype H5N1 by using monoclonal antibodies 3H4, 3H12, and 4G6 as the first reagent or the second reagent.  Regarding Claims 33, 37 and 46-48, Nakaya et al. further teach a kit for carrying out a method for the quantitative and/or qualitative determination of virus particles (Claim 1 and paragraphs [0003], [0020]-[0025], [0056] and [0057]) containing at least one binding site for a capture molecule and at least one binding site for a probe (paragraph [0020]), said method comprising the following steps:
a)	immobilizing capture molecules on a substrate (Claim 1, paragraphs [0023], [0024] and [0030], here: first antibody immobilized on chromatographic medium, such as for example, "glass fibre filter"); immobilization may be achieved by covalent bond (paragraph [0025]);
b)	bring the virus particles into contact with the capture molecules;
c)	immobilizing the virus particles on the substrate through binding to capture molecules;
d)	bringing the virus particles into contact with the probes (Claim 1, paragraphs [0024] and [0030], here: second antibody); and
e)	binding the probes to the virus particles, wherein the probes are able to emit a specific signal and steps b) and d) can take place simultaneously or d) before b) (Claims 1, 12 and 13, paragraph [0027], here: "labelling substance", for example, an enzyme or colloidal gold particles).
Therefore, each and every element of the claims is met by the Nakaya et al. reference.

Claims 33, 37 and 46-49 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Chen et al., U.S. 2011/0311522 A1, published 12/22/2011.
Chen et al., throughout the publication and, for example, in paragraphs [0109]-[0116], teach a kit for diagnosis of the infection by subtype H5 avian influenza virus comprising a solid substrate composed of glass (glass bead, glass filters, see paragraph [0113]), a capture antibody immobilized on a solid substrate (paragraph [0115]), a probe antibody labelled with fluorescent dyes (paragraphs [0104] and [0116]), and buffer solutions (paragraph [0114]).  In paragraph [0155], Chen et al. teach covalent coupling of an antibody to a solid support.  In paragraph [0100], Chen et al. teach a method for detecting the subtype H5 avian influenza virus in a sample comprising the following steps: (i) attaching a first antibody to a solid substrate; (ii) adding a sample suspected of having subtype H5 avian influenza virus to said substrate; (iii) adding a second antibody that is linked to a labeling agent to said substrate; (iv) detecting the presence of the labeling agent to measure the presence of subtype H5 avian influenza virus. 
Therefore, each and every element of the claims is met by the Chen et al. reference.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 
459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 33, 37-40, 42 and 44-49 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., U.S. 2011/0311522 A1, published 12/22/2011, in view of Akkoyun et al., “Optimisation of glass surfaces for optical immunosensors,” Biosensors Bioelectronics, 2002, vol. 17, issue 8, pp. 655-664; and Willbold et al., U.S. 2015/0024512 A1, published 01/22/2015, which is a § 371 National Stage of International Patent Application No. PCT/EP2012/076552, filed 12/21/2012, Pub. No. WO 2013/092952 A2, published 06/27/2013.
The teachings of Chen et al. are discussed above and incorporated herein in its entirety.
Chen et al. do not teach:
a hydrophilic layer, such as carboxymethyl dextran, as recited in Claims 38-40 and 42; and
functionalization with 3-aminopropyltriethoxysilane (APTES), as recited in Claims 44 and 45.

Akkoyun et al., throughout the publication and, for example, in Abstract, teach that modification with dextran generate a layer protecting the surface of glass sensor chips from unspecific protein binding and also serve as a matrix for covalent protein immobilization.  At page 656, right column, last paragraph, and at page 657, Sections 2.3.1, 2.3.4 and 2.3.6, Akkoyun et al. teach functionalization of glass slides with aminopropyltriethoxysilane (APTS), application of carboxymethylated dextran and covalent antibody immobilization: 
2.3.1. Amine modification of sensor surface
Before use sensor element surfaces were cleaned by incubation for 1 min in sulphuric acid/H2O2. The slides were extensively rinsed with distilled water until the pH of the waste water was found neutral, air dried and kept desiccated at room temperature (RT). For the APTS activation these slides were incubated in 0.025% APTS in dry toluene (for a detailed surface characterisation of APTS silanised surfaces see Vandenberg et al., 1991) for different periods of time (2–24 h). The slides were again rinsed with acetone and distilled water and kept desiccated at RT.

2.3.4. Dextran immobilisation with EDC/NHS
Different amounts of dextran (40, 70, 100 mg/ml) were dissolved in carbonate buffer and mixed with EDC and NHS for activation. For the lowest dextran concentration two different EDC/NHS concentrations were tested (10/2.5 and 200/50 mM). After an incubation time of 5 min these solutions were pumped over the APTS modified sensor surface. After 15 min the flow (50 μl/min) was stopped and the activated dextran was incubated for 45 min to increase the interaction time. Finally, the slides were rinsed with running buffer for at least 10 min.

2.3.6. Immobilisation of proteins to CM5-dextran
A second activation step with EDC/NHS (7 min, 80/20 mM) was performed after the dextran immobilisation to the sensor surface. Proteins to be immobilised were diluted (avidin 200 μg/ml, Cy5-labelled antibody 200 and 50 ng/ml) in the running buffer and injected for 17 min in the grating coupler (avidin) or in the TIRF-device (Cy5-labelled antibody). Residual active groups were saturated by injection of ethanolamine for 7 min. The flow rate in all experiments was kept at 50 μl/min.
Emphasis added.


Willbold et al., throughout the publication and, for example, in paragraphs [0024]-[0040], teach an immunoassay method reading on the format of the method recited in Claims 33:

    PNG
    media_image6.png
    339
    488
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    67
    492
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    748
    490
    media_image8.png
    Greyscale



In paragraphs [0160]-[0167], Willbold et al. teach a kit:

    PNG
    media_image9.png
    256
    488
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    132
    486
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    195
    483
    media_image11.png
    Greyscale



It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used functionalization with aminopropyltriethoxysilane (APTS) and carboxymethylated dextran of a solid glass substrate, taught by Chen et al.
One of ordinary skill in the art would have been motivated to have made and used functionalization with aminopropyltriethoxysilane (APTS) and carboxymethylated dextran of a solid glass substrate, taught by Chen et al., because it would be desirable to generate a dextran layer protecting the surface of the substrate from unspecific protein binding, which dextran layer also serve as a matrix for covalent antibody immobilization, as taught by Akkoyun et al.  
One of ordinary skill in the art would have had a reasonable expectation of success in making and using functionalization with aminopropyltriethoxysilane (APTS) and carboxymethylated dextran of a solid glass substrate, taught by Chen et al., because the use of the functionalized glass slides with aminopropyltriethoxysilane (APTS) and applied carboxymethylated dextran for covalent antibody immobilization in immunoassay methods, was known in the art, as taught by Willbold et al.

Conclusion
No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641